Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS

THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (this
“Amendment”), dated as of February 10, 2020, by and among NEW SENIOR INVESTMENT
GROUP INC., a Delaware corporation (“Borrower”), the undersigned parties to this
Amendment executing as “Guarantors” (hereinafter referred to individually as
“Guarantor” and collectively as “Guarantors”), KEYBANK NATIONAL ASSOCIATION
(“KeyBank”), BMO HARRIS BANK N.A. (“BMO”), CAPITAL ONE, NATIONAL ASSOCIATION
(“Capital One”), CADENCE BANK, N.A. (“Cadence”), DEUTSCHE BANK AG, NEW YORK
BRANCH (“DB”), ROYAL BANK OF CANADA (“RBC”; KeyBank, BMO, Capital One, Cadence,
DB and RBC collectively, the “Lenders”), and KeyBank as Agent for itself and the
other Lenders from time to time a party to the Credit Agreement (as hereinafter
defined) (KeyBank, in its capacity as Agent, is hereinafter referred to as
“Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, Agent, KeyBank and the other Lenders are parties to that
certain Credit Agreement dated as of December 13, 2018, as amended by that
certain First Amendment to Credit Agreement dated as of May 10, 2019 (as the
same may be varied, extended, supplemented, consolidated, replaced, increased,
renewed, modified or amended from time to time, the “Credit Agreement”);

WHEREAS, certain of the Guarantors executed and delivered to Agent and the
Lenders that certain Unconditional Guaranty of Payment and Performance dated as
of December 13, 2018, and certain of the Guarantors have become a party to such
Unconditional Guaranty of Payment and Performance pursuant to a Joinder
Agreement dated of even date herewith (as the same may be varied, extended,
supplemented, consolidated, replaced, increased, renewed, modified or amended
from time to time, the “Guaranty”);

WHEREAS, the Borrower and the Guarantors have requested that the Agent and the
Lenders make certain modifications to the Credit Agreement and Agent and the
undersigned Lenders have consented to such modifications, subject to the
execution and delivery of this Amendment.

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:

1. Definitions. Capitalized terms used in this Amendment, but which are not
otherwise expressly defined in this Amendment, shall have the respective
meanings given thereto in the Credit Agreement.

2. Modifications of the Credit Agreement. The Borrower, Agent and the Lenders do
hereby modify and amend the Credit Agreement as follows:

(a) By deleting in their entirety the definitions of “Adjusted Consolidated
EBITDA”, “Adjusted Funds from Operations”, “Applicable Margin”, “Borrowing Base
Availability,” “Borrowing Base Property or Borrowing Base Properties”, “Cash
Collateral



--------------------------------------------------------------------------------

Agreement”, “Collection Account”, “Consolidated EBITDA”, “Consolidated Interest
Expense”, “Fixed Charges” “Management Agreements”, “Manager”, “Maturity Date”,
“Potential Collateral” and “Security Documents” appearing in §1.1 of the Credit
Agreement, and inserting in lieu thereof the following:

“Adjusted Consolidated EBITDA. On any date of determination, the sum of
Consolidated EBITDA for (except as provided in §9.2) the four (4) fiscal
quarters most recently ended plus (b) non-recurring charges of the Borrower and
its Subsidiaries not otherwise added back in the calculation of Consolidated
EBITDA less (c) the Capital Reserve for all Real Estate of the Borrower and its
Subsidiaries. The calculation of Adjusted Consolidated EBITDA shall be adjusted
by Borrower on a pro forma basis reasonably satisfactory to Agent to remove the
impact of the ALF Sale, the Borrower Refinancings and the Preferred Securities
Repayment.

Adjusted Funds from Operations. With respect to Borrower and its Subsidiaries
for a given period, Net Income (or Loss) of such Person computed in accordance
with GAAP, excluding (i) gains (losses) from sales of depreciable real estate
assets and impairment charges of depreciable real estate, (ii) gains (losses) on
extinguishment of debt, (iii) acquisition, transaction and integration expenses,
(iv) gains (losses) on lease terminations, (v) non-cash income or expenses and
(vi) extraordinary and/or nonrecurring income or expenses, plus real estate
related depreciation and amortization and after adjustments for unconsolidated
partnerships and joint ventures, as set forth in more detail under the
definitions and interpretations thereof relative to funds from operations
promulgated by the National Association of Real Estate investment Trusts or its
successor. The calculation of Adjusted Funds from Operations shall be adjusted
by Borrower on a pro forma basis reasonably satisfactory to Agent to remove the
impact of the ALF Sale, the Borrower Refinancings and the Preferred Securities
Repayment.

Applicable Margin. On any date, the Applicable Margin for LIBOR Rate Loans and
Base Rate Loans shall be a percentage per annum as set forth below:

 

Applicable Margin for
LIBOR Rate Loans     Applicable Margin for
Base Rate Loans     2.00 %      1.00 % 

Borrowing Base Availability. The Borrowing Base Availability shall be as of any
date of determination the lesser of:

(a) the aggregate Borrowing Base Value of all Borrowing Base Properties
multiplied by 0.65; and

 

2



--------------------------------------------------------------------------------

(b) The maximum principal amount of Loans and Letter of Credit Liabilities that
would not cause the Implied Debt Service Coverage Ratio to be less than:

 

For the period:

  

Implied Debt Service

Coverage Ratio:

From the Second Amendment Effective Date through and including June 30, 2021

   1.20 to 1

From July 1, 2021 through and including December 31, 2022

   1.25 to 1

From January 1, 2023 and thereafter

   1.30 to 1

Notwithstanding the foregoing, (a) if the Borrowing Base Value attributable to a
Borrowing Base Property that is encumbered by a Mortgage increases after such
property first becomes a Borrowing Base Property, such increased value shall not
be included in the calculation of Borrowing Base Value until Borrower increases
the coverage under the Title Policy for such Borrowing Base Property (and any
tie-in endorsements included in the Title Policies for the other Borrowing Base
Properties) to 100% of such increased Borrowing Base Value (or with respect to
the Borrowing Base Property commonly known as The Manor at Woodside in
Poughkeepsie, New York, to the Manor at Woodside Advance Value as redetermined
based on such increased Borrowing Base Value), (b) the Borrowing Base Value
attributable to a Borrowing Base Property (other than the Borrowing Base
Property commonly known as The Manor at Woodside in Poughkeepsie, New York)
shall not exceed the principal amount to which recovery under the applicable
Mortgage is contractually limited pursuant to its terms provided that such
Mortgage may be amended to increase such limit, and (c) for purposes of
determining the Borrowing Base Value attributable to the Borrowing Base Property
commonly known as The Manor at Woodside in Poughkeepsie, New York, the Manor at
Woodside Advance Value shall not exceed the principal amount to which recovery
under the applicable Mortgage for such Borrowing Base Property is contractually
limited pursuant to its terms provided that such Mortgage may be amended to
increase such limit.

Borrowing Base Property or Borrowing Base Properties. The Real Estate owned by a
Subsidiary Guarantor and, if applicable, leased by a Subsidiary Guarantor
pursuant to an Operating Lease or managed by a Subsidiary Guarantor pursuant to
a Management Agreement, that is security for the Obligations pursuant to the
Mortgages.

Cash Collateral Agreement. The First Amended and Restated Cash Collateral
Account Agreement, by and among the Borrower, the Subsidiary Guarantors, each
Additional Subsidiary Guarantor that may hereafter become a party thereto and
Agent, providing for the deposit of revenues from the Borrowing Base Properties
into the Collection Account, and the granting of a security interest in and
control of such account and any other accounts subject thereto to Agent for the
benefit of the Lenders, such agreement to be in form and substance reasonably
satisfactory to Agent.

Collection Account. A deposit account maintained at Agent or another depository
approved by Agent more particularly described in the Cash Collateral Agreement,
or any successor deposit accounts approved by Agent.

 

3



--------------------------------------------------------------------------------

Consolidated EBITDA. For any period, for the Borrower and its Subsidiaries on a
consolidated basis (and without double-counting), (a) Net Income (or Loss) of
Borrower and its Subsidiaries for such period determined on a consolidated basis
(excluding any income or losses from minority interests in the case of the
Borrower), in accordance with GAAP excluding acquisition related costs, and
exclusive of the following (but only to the extent included in the determination
of such Net Income (or Loss)): (i) depreciation and amortization expense;
(ii) interest expense and amortization of deferred financing costs; (iii) income
tax expense; (iv) acquisition, transaction and integration expenses;
(v) non-cash impairment of long lived assets; (vi) non-cash income or expenses;
(vii) extraordinary or non-recurring income or expenses; (viii) non-cash stock
based compensation; and (ix) extraordinary or non-recurring gains and losses;
plus (b) such Person’s pro rata share of Consolidated EBITDA determined pursuant
to clause (a) above of its Unconsolidated Affiliates. Consolidated EBITDA shall
be adjusted to remove any impact from straight line rent adjustments required
under GAAP and amortization of deferred market rent into income pursuant to
Statement of Financial Accounting Standards number 141.

Consolidated Interest Expense. As of any date of determination and for any
applicable period, with respect to Borrower and its Subsidiaries, without
duplication, total interest expense accruing or paid on Indebtedness of Borrower
and its Subsidiaries, on a consolidated basis, during such period (including
interest expense attributable to Capitalized Leases and amounts attributable to
interest incurred under Derivatives Contracts, but excluding, to the extent
non-cash, amortization of financing costs and charges), determined in accordance
with GAAP, and including (without duplication) the Equity Percentage of the
foregoing items for the Unconsolidated Affiliates and non-Wholly-Owned
Subsidiaries of Borrower and its Subsidiaries. Consolidated Interest Expense
shall not include capitalized interest funded under a construction loan by an
interest reserve. For the purposes of §9.7, the calculation of Consolidated
Interest Expense shall be adjusted by Borrower on a pro forma basis satisfactory
to Agent to adjust for the ALF Sale, the Borrower Refinancings and the Preferred
Securities Repayment.

Fixed Charges. As of any date of determination for any applicable period for
Borrower and its Subsidiaries, determined on a consolidated basis, an amount
equal to the sum (a) Consolidated Interest Expense for such period, plus (b) all
regularly scheduled principal payments made with respect to Indebtedness of the
Borrower, the Guarantors and their respective Subsidiaries during such period,
other than any balloon, bullet or similar principal payment which repays such
Indebtedness in full and any voluntary principal prepayments (provided that any
such regularly scheduled principal payments that are not payable monthly shall,
for purposes of this definition, be treated as if such payment were payable in
equal monthly installments commencing on such payment date to and including the
month immediately prior to the date of the next such scheduled payment or, if
there is no such next scheduled payment, the maturity date therefore), plus
(c) all Preferred Distributions paid during such period, plus (d) the Borrower
or its Subsidiaries pro rata share (based upon their Equity Percentage in such
Unconsolidated Affiliate) of all Fixed Charges from any non-Wholly-Owned
Subsidiary and Unconsolidated Affiliate of Borrower and its Subsidiaries. The
calculation of Fixed Charges shall be adjusted by Borrower on a pro forma basis
satisfactory to Agent to adjust for the ALF Sale, the Borrower Refinancings and
the Preferred Securities Repayment.

 

4



--------------------------------------------------------------------------------

Management Agreements. An agreement entered into by any Subsidiary Guarantor
pursuant to which it engages a Manager to manage or sub-manage and operate a
Healthcare Facility.

Manager. The management company (including any SNR Manager or any sub-manager
retained by an SNR Manager) that manages or sub-manages and operates a
Healthcare Facility pursuant to a Management Agreement for such Healthcare
Facility.

Maturity Date. February 9, 2024, as the same may be extended as provided in
§2.12, or such earlier date on which the Loans shall become due and payable
pursuant to the terms hereof.

Potential Collateral. Any Real Estate which is not at the time included in the
Collateral and which Real Estate, consists of (i) Eligible Real Estate and the
related rights under an Operating Lease or Management Agreement with an SNR
Manager, if applicable, or (ii) Real Estate which is capable of becoming
Eligible Real Estate through the approval of the Required Lenders and the
related rights under the Operating Lease, if applicable, and the completion and
delivery of Borrowing Base Qualification Documents as required by the Agent and
the related rights under an Operating Lease.

Security Documents. Collectively, the Joinder Agreements, the Mortgages, the
Assignments of Leases and Rents, the Security Agreements, the Cash Collateral
Agreement, the Assignment of Interests, the Acknowledgments, the Indemnity
Agreement, the Guaranty, the UCC-1 financing statements, any deposit account
control agreements, any deposit account instructions and services agreements (if
applicable), and any further collateral assignments or security agreements to
the Agent for the benefit of the Lenders.”

(b) By deleting in their entirety the definitions of “Extension Period”,
“Holiday Lease Termination” and “LIBOR Termination Date” appearing in §1.1 of
the Credit Agreement.

(c) By inserting the following definitions in §1.1 of the Credit Agreement, in
the appropriate alphabetical order:

“ALF Sale. ALF Sale shall mean the closing of the transactions contemplated
pursuant to that certain Purchase and Sale Agreement, dated as of October 31,
2019, as amended from time to time, by and between certain Affiliates of
Borrower and the purchasers as set forth on the signature pages thereto.

Assigned Notes. Collectively, the “Note” as defined in each Assignment of Note
and Mortgage.

Assignment of Note and Mortgage. Each Assignment of Note and Mortgage dated as
of the Second Amendment Effective Date by Deutsche Bank Trust Company Americas,
as Trustee for the Registered Holders of Wells Fargo Commercial Mortgage
Securities, Inc., Multifamily Mortgage Pass-Through Certificates, Series
2015-KS04, and collectively, both of them.

 

5



--------------------------------------------------------------------------------

BHC Act Affiliate. With respect to any Person, an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
Person.

Borrower Refinancings. Borrower Refinancings shall mean the repayment in full of
certain secured financing by Borrower and/or its Subsidiaries on or about
February 10, 2020, and the borrowings pursuant to certain new financings entered
into concurrently therewith.

Covered Entity. Any of the following: (i) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. Section 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. Section 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. Section 382.2(b).

Covered Party. See §35.

Default Right. Default Right shall have the meaning assigned to that term in,
and shall be interpreted in accordance with, 12 C.F.R. Sections 252.81, 47.2 or
382.1, as applicable.

Manor at Woodside Advance Value. The product obtained by multiplying (i) the
Borrowing Base Value attributable to the Borrowing Base Property commonly known
as The Manor at Woodside in Poughkeepsie, New York, by (ii) 0.65.

Preferred Securities Repayment. Preferred Securities Repayment shall mean the
redemption of the Preferred Securities issued in connection with the
Internalization, if and when such redemption is made after the Second Amendment
Effective Date.

QFC. QFC shall have the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

QFC Credit Support. See §35.

Second Amendment Effective Date. February 10, 2020.

Security Agreement. The security agreement or agreements from an SNR Manager or
the indirect owners thereof as required by Agent to the Agent for the benefit of
the Lenders covering assets of such SNR Manager, each such security agreement to
be in form and substance satisfactory to the Agent.

SNR Manager. Each Wholly-Owned Subsidiary of Borrower that is a Manager of a
Borrowing Base Property as to which there is no Operating Lease, and which is
managed pursuant to a Management Agreement approved by the Agent. Each SNR
Manager shall be a Subsidiary Guarantor.

 

6



--------------------------------------------------------------------------------

Supported QFC. See §35.

U.S. Special Resolution Regimes. See §35.”

(d) By inserting the following as §1.2(p) of the Credit Agreement:

“(p) Agent does not warrant or accept any responsibility for, and shall not have
any liability with respect to, the administration, submission or any other
matter related to the London interbank offered rate or other rates in the
definition of “LIBOR” or with respect to any alternative or successor rate
thereto, or replacement rate therefor or thereof, including, without limitation,
whether the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to §4.15,
will be similar to, or produce the same value or economic equivalence of, LIBOR
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.”

(e) By deleting the amount “$300,000,000.00” appearing in the fourth (4th) line
of §2.11(a) of the Credit Agreement, and inserting in lieu thereof the amount
“$500,000,000.00”.

(f) By deleting in its entirety §2.12 of the Credit Agreement, and inserting in
lieu thereof the following:

“2.12 Extension of Maturity Date.

(a) The Borrower shall have the one-time right and option to extend the Maturity
Date to August 9, 2024 upon satisfaction of the following conditions precedent,
which must be satisfied prior to the effectiveness of any extension of the
Maturity Date:

(i) Extension Request. The Borrower shall deliver revocable written notice of
such request (an “Extension Request”) to the Agent not earlier than the date
which is one hundred twenty (120) days and not later than the date which is
sixty (60) days prior to the Maturity Date (as determined without regard to such
extension); provided Borrower shall be responsible for any out-of-pocket costs
and expenses of Agent incurred in connection with the Extension Request.

(ii) Payment of Extension Fee. The Borrower shall pay to the Agent for the pro
rata accounts of the Lenders in accordance with their respective Commitments an
extension fee in an amount equal to seven and one-half (7.50) basis points on
the Total Commitment in effect on the Maturity Date (as determined without
regard to such extension), which fee shall, when paid, be fully earned and
non-refundable under any circumstances.

(iii) No Default. On the date the Extension Request is given and on the Maturity
Date (as determined without regard to such extension) there shall exist no
Default or Event of Default.

 

7



--------------------------------------------------------------------------------

(iv) Representations and Warranties. The representations and warranties made by
the Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower and the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the date the
Extension Request is given and on the Maturity Date (as determined without
regard to such extension), except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date).

(v) Pro Forma Covenant Compliance. Borrower shall have delivered to Agent
evidence reasonably satisfactory to Agent that Borrower will be in pro forma
compliance with the Borrowing Base Availability and the covenants set forth in
§9 immediately after giving effect to the extension.

(vi) Appraisals. Agent shall have obtained at Borrower’s expense new Appraisals
or an update to the existing Appraisals of the Borrowing Base Properties and
determined the current Appraised Value of the Borrowing Base Properties.

(vii) Beneficial Ownership Certification. If requested by the Agent or any
Lender, Borrower shall have delivered, at least two (2) Business Days prior to
the Maturity Date (as determined without regard to such extension), to the Agent
(and any such Lender) a completed and executed Beneficial Ownership
Certification.

(viii) Additional Documents and Expenses. The Borrower and the Guarantors shall
execute and deliver to Agent and Lenders such additional consents and
affirmations and other documents (including, without limitation, amendments to
the Security Documents) as the Agent may reasonably require to evidence such
extension and maintain the effectiveness of the Loan Documents and the priority
and enforceability thereof, and the Borrower shall pay the cost of any legal
fees, title endorsement or update thereto or any update of UCC searches,
recordings costs and fees, and any and all intangible taxes or other documentary
or mortgage taxes, assessments or charges or any similar fees, taxes or expenses
which are required to be paid in connection with such extension.

(b) Provided that Borrower has validly extended the Maturity Date pursuant to
§2.12(a), Borrower shall have the one-time right and option to extend the
Maturity Date to February 10, 2025 upon satisfaction of the following conditions
precedent, which must be satisfied prior to the effectiveness of any extension
of the Maturity Date:

(i) Extension Request. The Borrower shall deliver an Extension Request to the
Agent not earlier than the date which is one hundred twenty (120) days and not
later than the date which is sixty (60) days prior to the Maturity Date (as
determined without regard to such extension); provided Borrower shall be
responsible for any out-of-pocket costs and expenses of Agent incurred in
connection with the Extension Request.

 

8



--------------------------------------------------------------------------------

(ii) Payment of Extension Fee. The Borrower shall pay to the Agent for the pro
rata accounts of the Lenders in accordance with their respective Commitments an
extension fee in an amount equal to seven and one-half (7.5) basis points on the
Total Commitment in effect on the Maturity Date (as determined without regard to
such extension), which fee shall, when paid, be fully earned and non-refundable
under any circumstances.

(iii) No Default. On the date the Extension Request is given and on the Maturity
Date (as determined without regard to such extension) there shall exist no
Default or Event of Default.

(iv) Representations and Warranties. The representations and warranties made by
the Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower and the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the date the
Extension Request is given and on the Maturity Date (as determined without
regard to such extension), except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date).

(v) Pro Forma Covenant Compliance. Borrower shall have delivered to Agent
evidence reasonably satisfactory to Agent that Borrower will be in pro forma
compliance with the Borrowing Base Availability and the covenants set forth in
§9 immediately after giving effect to the extension.

(vi) Beneficial Ownership Certification. If requested by the Agent or any
Lender, Borrower shall have delivered, at least two (2) Business Days prior to
the Maturity Date (as determined without regard to such extension), to the Agent
(and any such Lender) a completed and executed Beneficial Ownership
Certification.

(vii) Additional Documents and Expenses. The Borrower and the Guarantors shall
execute and deliver to Agent and Lenders such additional consents and
affirmations and other documents (including, without limitation, amendments to
the Security Documents) as the Agent may reasonably require to evidence such
extension and maintain the effectiveness of the Loan Documents and the priority
and enforceability thereof, and the Borrower shall pay the cost of any legal
fees, title endorsement or update thereto or any update of UCC searches,
recordings costs and fees, and any and all intangible taxes or other documentary
or mortgage taxes, assessments or charges or any similar fees, taxes or expenses
which are required to be paid in connection with such extension.”

(g) By deleting the word “In” appearing in the first (1st) sentence of §4.5 of
the Credit Agreement, and inserting in lieu thereof the words “Subject to §4.15,
in”.

 

9



--------------------------------------------------------------------------------

(h) By deleting in its entirety §4.15 of the Credit Agreement, and inserting in
lieu thereof the following:

“§4.15 Effect of Benchmark Transition Event.

(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, (i) upon the determination of the Agent (which shall be
conclusive absent manifest error) that a Benchmark Transition Event has occurred
or (ii) upon the occurrence of an Early Opt-in Election, as applicable, the
Agent and the Borrower may amend this Agreement to replace LIBOR with a
Benchmark Replacement, by a written document executed by the Borrower and the
Agent, subject to the requirements of this §4.15. Notwithstanding the
requirements of §27 or anything else to the contrary herein or in any other Loan
Document, any such amendment with respect to a Benchmark Transition Event will
become effective and binding upon the Agent, the Borrower and the Lenders at
5:00 p.m. on the fifth (5th) Business Day after the Agent has posted such
proposed amendment to all Lenders and the Borrower so long as the Agent has not
received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders, and any such amendment with respect to
an Early Opt-in Election will become effective and binding upon the Agent, the
Borrower and the Lenders on the date that Lenders comprising the Required
Lenders have delivered to the Agent written notice that such Required Lenders
accept such amendment. No replacement of LIBOR with a Benchmark Replacement
pursuant to this §4.15 will occur prior to the applicable Benchmark Transition
Start Date.

(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement or
the other Loan Documents.

(c) Notices; Standards for Decisions and Determinations. The Agent will promptly
notify the Borrower and the Lenders in writing of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Agent or Lenders pursuant to this §4.15, including,
without limitation, any determination with respect to a tenor, comparable
replacement rate or adjustment, or implementation of any Benchmark Replacement
Rate Conforming Changes, or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding on all parties hereto or to the other Loan
Documents absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this §4.15 and shall not be a basis of any claim
of liability of any kind or nature by any party hereto or thereto, all such
claims being hereby waived individually be each party hereto and thereto.

 

10



--------------------------------------------------------------------------------

(d) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a borrowing of Loans that is to be a LIBOR Rate Loan, conversion
to or continuation of LIBOR Rate Loans to be made, converted or continued during
any Benchmark Unavailability Period and, failing that, the Borrower will be
deemed to have converted any such request into a request for a borrowing of or
conversion to Base Rate Loans. During any Benchmark Unavailability Period, the
components of Base Rate based upon LIBOR will not be used in any determination
of Base Rate.

(e) Certain Defined Terms. As used in this §4.15:

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Agent and the
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities at such time and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by the Agent and the Borrower giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement
for U.S. dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Agent decides may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Agent decides
is reasonably necessary in connection with the administration of this
Agreement).

 

11



--------------------------------------------------------------------------------

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

(1) a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR or a Relevant Governmental Body
announcing that LIBOR is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Lenders, as applicable, by notice to the Borrower, the Agent (in the
case of such notice by the Required Lenders) and the Lenders.

 

12



--------------------------------------------------------------------------------

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with this §4.15 and
(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to this §4.15.

“Early Opt-in Election” means the occurrence of:

(1) a determination by the Agent that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in this §4.15 are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace LIBOR, and

(2) the election by the Agent to declare that an Early Opt-in Election has
occurred and the provision by the Agent of written notice of such election to
the Borrower and the Lenders.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto, including without limitation the Alternative Reference Rates
Committee.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.”

(i) By deleting in their entirety §§5.3(b) and (d) of the Credit Agreement, and
inserting in lieu thereof the following:

“(b) such Real Estate shall be owned in fee simple by a Wholly-Owned Subsidiary
of the Borrower and, if leased, is leased by such Subsidiary pursuant to an
Operating Lease to a TRS Lessee, or if not leased to a TRS Lessee, is managed by
an SNR Manager, and said Wholly-Owned Subsidiary, TRS Lessee, SNR Manager, as
applicable, and any other Persons required by §5.4 shall have executed a Joinder
Agreement and satisfied the conditions of §5.4;

 

13



--------------------------------------------------------------------------------

(d) the Borrower, its Wholly-Owned Subsidiary, TRS Lessee, SNR Manager, as
applicable, and any other Wholly-Owned Subsidiary of Borrower owning an interest
(or Equity Interest) therein, as applicable, which is the owner and/or lessee
(under an Operating Lease) and/or manager (under a Management Agreement) of the
Real Estate and, as applicable, the owner directly or indirectly of an Equity
Interest in such Persons, as applicable, shall have executed and delivered to
the Agent all Borrowing Base Qualification Documents, all of which instruments,
documents or agreements shall be in form and substance reasonably satisfactory
to the Agent;”

(j) By deleting in its entirety the first (1st) sentence of §5.4(a) of the
Credit Agreement, and inserting in lieu thereof the following:

“In the event that the Borrower shall request that certain Real Estate owned by
a Wholly-Owned Subsidiary of the Borrower be included as a Borrowing Base
Property as contemplated by §5.3 and such Real Estate is included as a Borrowing
Base Property in accordance with the terms hereof, the Borrower shall, as a
condition to such Real Estate being included as a Borrowing Base Property, cause
(i) each such Wholly-Owned Subsidiary of Borrower that owns such Real Estate,
any TRS Lessee that leases such Real Estate under an Operating Lease and any SNR
Manager that manages such Real Estate under a Management Agreement and (ii) each
other Wholly-Owned Subsidiary of Borrower, TRS Lessee or SNR Manager that owns a
direct or indirect interest in any of such Subsidiaries, to execute and deliver
to the Agent a Joinder Agreement, and such Subsidiary shall become a Guarantor
hereunder and thereunder.”

(k) By deleting the words “owned or leased” appearing in the first (1st) line of
§5.4(b) and the seventh (7th) line of §6.1(b) of the Credit Agreement, and
inserting in lieu thereof the words “owned, leased or managed”.

(l) By deleting the words “owner or lessee” appearing in §5.4(c)(iii) of the
Credit Agreement, and inserting in lieu thereof the words “owner, lessee or
manager”.

(m) By deleting in its entirety the introductory paragraph of §5.5 of the Credit
Agreement, and inserting in lieu thereof the following:

“Provided no Default or Event of Default shall have occurred hereunder and be
continuing (or would exist immediately after giving effect to the transactions
contemplated by this §5.5), the Agent shall release a Borrowing Base Property
and the personal property solely used on or with respect to such Borrowing Base
Property pledged under the Mortgage or Security Agreement applicable thereto
from the Mortgage, Assignment of Leases and Rents and Security Agreement and the
related Equity Interests in the owner, lessee or manager of such Borrowing Base
Property pledged pursuant to the Assignment of Interests (provided that such
Person does not directly or indirectly own, lease or manage another Borrowing
Base Property) upon the request of the Borrower in connection with a sale or
other permanent disposition or refinancing of such Borrowing Base Property or
collateral substitution to cure a Default as provided in §12.2, subject to and
upon the following terms and conditions:”

 

14



--------------------------------------------------------------------------------

(n) By inserting the following to the end of §7.13(b) of the Credit Agreement:

“Agent may condition the approval of any Management Agreement with an SNR
Manager on the SNR Manager becoming a Guarantor and satisfying the requirements
in §5.4 and by becoming a party to such Security Documents and such other
documents, opinions and certificates as Agent may require.”

(o) By deleting in their entirety §§7.20(a)(i), (iii), (vi) and (x) of the
Credit Agreement, and inserting in lieu thereof the following:

“(i) the Eligible Real Estate shall be owned one hundred percent (100%) in fee
simple by a Subsidiary Guarantor and, if leased, is leased to a Subsidiary
Guarantor that is a TRS Lessee pursuant to an Operating Lease (and if not leased
to a Subsidiary Guarantor that is a TRS Lessee, then is managed by an SNR
Manager that is a Subsidiary Guarantor pursuant to a Management Agreement), free
and clear of all Liens other than the Liens permitted by §8.2(ix), and such
Eligible Real Estate and all assets of the TRS Lessee shall not have applicable
to it any negative pledge or restriction on the sale, pledge, transfer, mortgage
or assignment of such property (including any restrictions contained in any
applicable organizational documents);

(iii) the only assets of such Subsidiary Guarantor (including the TRS Lessee and
SNR Manager, as applicable) shall be the Eligible Real Estate included in the
calculation of the Borrowing Base Availability and as a Borrowing Base Property
together with related fixtures and personal property;

(vi) such Eligible Real Estate is (1) managed (or if there is an SNR Manager,
sub-managed) by a third party manager approved by the Agent; and (2) operated
under a Management Agreement reasonably satisfactory to the Agent;

(x) no more than twenty percent (20%) of the total Borrowing Base Availability
shall be attributable to Borrowing Base Properties which are not ILFs or ALFs
owned by a Subsidiary Guarantor and leased pursuant to an Operating Lease to a
Subsidiary Guarantor or managed by an SNR Manager that is a Subsidiary Guarantor
under a Management Agreement (notwithstanding the foregoing, a failure to
satisfy the requirements of this clause (x) shall not result in any such Real
Estate not being included as a Borrowing Base Property, but any such Borrowing
Base Availability in excess of such limitation shall be excluded for purposes of
calculating Borrowing Base Availability and Borrowing Base Value and the
associated Net Operating Income and Adjusted Net Operating Income corresponding
thereto shall be similarly excluded);”

(p) By inserting the following as §7.26 of the Credit Agreement:

“§7.26 Radon Testing. The phase I environmental site assessment for the
Borrowing Base Property commonly known as Chateau Brickyard located at 3080 S
Richmond Street, Salt Lake City, Utah has identified that laboratory results for
radon gas concentration indicate that levels of radon gas in Unit 107 at such
Borrowing Base Property are above the action level of 4.0 pCi/l, as established
by

 

15



--------------------------------------------------------------------------------

the EPA. On or before the date that is 120 days following the Second Amendment
Effective Date, Borrower shall (a) engage an environmental consultant reasonably
acceptable to the Agent to perform additional long-term radon sampling (for at
least 91 days) in Unit 107 and (b) deliver the report of such environmental
consultant (including the test results) to Agent. Borrower shall undertake such
additional action, including remedial action, as Agent may reasonably require if
the radon level remains elevated above the action level described above.”

(q) By deleting in its entirety §8.7(a) of the Credit Agreement, and inserting
in lieu thereof the following:

“(a) The Borrower shall not pay for the period of the four (4) consecutive
fiscal quarters most recently ended any Distribution to its partners,
shareholders, members or other owners, to the extent that the aggregate amount
of such Distribution paid, when added to the aggregate amount of all other
Distributions paid in such period, exceeds ninety-five percent (95%) of Adjusted
Funds from Operations for such period; provided that the limitations contained
in this §8.7(a) shall not preclude Distributions in an amount equal to the
minimum distributions required under the Code to maintain the REIT Status of the
Borrower, as evidenced by a certification of the principal financial or
accounting officer of the Borrower containing calculations in detail reasonably
satisfactory in form and substance to the Agent. For the purposes of calculating
compliance with this §8.7(a), Distributions shall be calculated (i) for the
fiscal quarter ending March 31, 2020, by multiplying the Distributions for the
period from January 1, 2020 through and including March 31, 2020 by four (4),
(ii) for the fiscal quarter ending June 30, 2020, by multiplying the
Distributions for the period from January 1, 2020 through and including June 30,
2020, by two (2), (iii) for the fiscal quarter ending September 30, 2020, by
multiplying the Distributions for the period from January 1, 2020 through and
including September 30, 2020 by one and one-third (1.33), and (iv) for each
fiscal quarter thereafter, Distributions shall be calculated for the prior four
(4) consecutive fiscal quarters most recently ended.”

(r) By deleting in their entirety §§9.2 and 9.3 of the Credit Agreement, and
inserting in lieu thereof the following:

“§9.2 Adjusted Consolidated EBITDA to Fixed Charges. The Borrower will not at
any time permit the ratio of Adjusted Consolidated EBITDA to be less than 1.25
to 1. Compliance with this §9.2 shall be calculated: (i) for the fiscal quarter
ending March 31, 2020, by using Adjusted Consolidated EBITDA and Fixed Charges
for the period from January 1, 2020 through and including March 31, 2020, (ii)
for the fiscal quarter ending June 30, 2020, by using Adjusted Consolidated
EBITDA and Fixed Charges for the period from January 1, 2020 through and
including June 30, 2020, (iii) for the fiscal quarter ending September 30, 2020,
by using Adjusted Consolidated EBITDA and Fixed Charges for the period from
January 1, 2020 through and including September 30, 2020, and (iv) for each
fiscal quarter thereafter, by using Adjusted Consolidated EBITDA and Fixed
Charges for the prior four (4) consecutive fiscal quarters most recently ended.

 

16



--------------------------------------------------------------------------------

§9.3 Minimum Consolidated Tangible Net Worth. The Borrower will not at any time
permit Consolidated Tangible Net Worth to be less than the sum of
(i) $480,328,188.00, plus (ii) eighty percent (80%) of the sum of any additional
Net Offering Proceeds after the date of this Agreement.”

(s) By inserting the following as §9.7 of the Credit Agreement:

“§9.7 Adjusted Consolidated EBITDA to Consolidated Interest Expense. The
Borrower will not at any time permit the ratio of Adjusted Consolidated EBITDA
determined for the most recently ended four (4) fiscal quarters to Consolidated
Interest Expense determined for the most recently ended four (4) fiscal quarters
to be less than the following:

 

For the Period:

  

Ratio

From the Second Amendment Effective Date and continuing through and including
February 9, 2024

   1.50 to 1

From February 10, 2024 and continuing thereafter”

   1.60 to 1

(t) By inserting the following as §35 of the Credit Agreement:

“§35. ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for a Derivatives Contract or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might

 

17



--------------------------------------------------------------------------------

otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.”

(u) By inserting the following as §36 of the Credit Agreement:

“§36. CONSOLIDATION, AMENDMENT AND RESTATEMENT OF ASSIGNED NOTES.

By execution of this Agreement, the Assigned Notes are being consolidated,
amended, restated and bifurcated into the Revolving Credit Notes delivered as of
the date of this Amendment having an aggregate principal face amount of
$125,000,000.00. Borrower hereby expressly assumes and agrees to perform all
covenants, agreements, promises, duties, obligations and liabilities of the
obligors under the Assigned Notes, and agrees to be bound by all of the terms
and conditions of the Assigned Notes as if Borrower had been specifically named
therein as the original borrower or maker thereunder. Such assumption is
absolute and unconditional, is not subject to any defenses, waivers, claims or
offsets nor may it be affected or impaired by any agreement, condition,
statement or representation of Agent, Lender or any other Person or any failure
to perform the same, and Borrower hereby relinquishes, waives and releases any
and all such defenses, claims, offsets and causes of action.”

(v) By deleting in its entirety the form of Revolving Credit Note attached to
the Credit Agreement as Exhibit B, and inserting in lieu thereof Exhibit B-1
attached hereto.

(w) By deleting in its entirety the form of Compliance Certificate calculation
template included as part of Exhibit G attached to the Credit Agreement, and
inserting in lieu thereof the template attached hereto as Exhibit G-1.

(x) By deleting in its entirety the Borrowing Base worksheet included as part of
Exhibit H to the Credit Agreement, and inserting in lieu thereof the worksheet
attached hereto as Exhibit H-1.

(y) By deleting in their entirety subparagraphs (b), (c) and (m) of Schedule 5.3
to the Credit Agreement, and inserting in lieu thereof the following:

“(b) Security Documents. A Mortgage, Assignment of Leases and Rents, Assignment
of Interests, Security Agreement, Acknowledgment and such other Security
Documents relating to such Real Estate and the Equity Interests in the Persons
that directly or indirectly own, lease or manage such Real Estate, including any
amendments to or additional Security Documents, in order to grant to the Agent,
for the benefit of the Lenders, a first priority perfected lien and security
interest (subject to any Liens expressly permitted with respect thereto by §8.2)
in such Borrowing Base Property, all assets of the TRS Lessee and SNR

 

18



--------------------------------------------------------------------------------

Manager (and indirect owners thereof as required by the Agent) and such Equity
Interests in such Persons, if any, duly executed and delivered by the respective
parties thereto (which shall include the delivery to Agent of certificates
evidencing such Equity Interests together with such transfer powers or
assignments as the Agent may reasonably require), and the Agent shall have
recorded such Security Documents, amendments, UCC financing statements or
amendments thereto as the Agent may reasonably require.

(c) Authority Documents. If such Real Estate is owned, leased or managed by a
Subsidiary Guarantor, such organizational and formation documents of such
Subsidiary Guarantor as the Agent shall require.

(m) Payment Direction Letter. Borrower shall deliver a payment direction letter
substantially in the form of the payment direction letter delivered to the TRS
Lessee or other tenant on the Closing Date (or if delivered to SNR Manager, in
such form with such changes as Agent may reasonably require), notifying and
advising each TRS Lessee or other tenant or SNR Manager under a Lease of a
Borrowing Base Property or SNR Manager to send directly to the Collection
Account when due all payments of rent, fees or any other item payable to
Borrower or any Subsidiary Guarantors under such Leases.”

3. Modification of the Guaranty. Guarantors, Agent and Lenders do hereby modify
and amend the Guaranty as follows:

(a) By deleting the words “Revolving Credit Notes” appearing in the second (2nd)
line of paragraph (a) of the Guaranty on page 1 thereof, and inserting in lieu
thereof the words “‘Revolving Credit Notes’ (for the avoidance of doubt as
defined in the Credit Agreement)”; and

(b) By deleting the amount “$300,000,000.00” appearing in the last sentence of
Section 3 of the Guaranty and inserting in lieu thereof the amount
“$500,000,000.00.”

4. References to Credit Agreement and Guaranty. All references in the Loan
Documents to the Credit Agreement and the Guaranty shall be deemed a reference
to the Credit Agreement and the Guaranty as modified and amended herein.

5. Consent of Guarantors. By execution of this Amendment, Guarantors hereby
expressly consent to the modifications and amendments relating to the Credit
Agreement and the Guaranty as set forth herein and the execution and delivery of
any other agreements contemplated hereby, and Borrower and Guarantors hereby
acknowledge, represent and agree that the Credit Agreement, the Guaranty, and
the other Loan Documents as modified and amended herein, remain in full force
and effect and constitute the valid and legally binding obligation of Borrower
and Guarantors, respectively, enforceable against such Persons in accordance
with their respective terms, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and the effect of general
principles of equity, and that the Guaranty extends to and applies to the
foregoing documents as modified and amended.

 

19



--------------------------------------------------------------------------------

6. Representations. Borrower and Guarantors represent and warrant to Agent and
the Lenders as follows as of the date of this Amendment:

(a) Authorization. The execution, delivery and performance by the Borrower and
the Guarantors of this Amendment and any other agreements contemplated hereby or
delivered in connection herewith and the transactions contemplated hereby and
thereby (i) are within the authority of Borrower and Guarantors, (ii) have been
duly authorized by all necessary proceedings on the part of such Persons,
(iii) do not and will not conflict with or result in any breach or contravention
of any provision of law, statute, rule or regulation to which any of such
Persons is subject or any judgment, order, writ, injunction, license or permit
applicable to such Persons, (iv) do not and will not conflict with or constitute
a default (whether with the passage of time or the giving of notice, or both)
under any provision of the partnership agreement, operating agreement, articles
of incorporation or other charter documents or bylaws of, or any agreement or
other instrument binding upon, any of such Persons or any of its properties,
(v) do not and will not result in or require the imposition of any lien or other
encumbrance on any of the properties, assets or rights of such Persons other
than the Liens and encumbrances in favor of the Agent contemplated by the Credit
Agreement and the other Loan Documents, and (vi) do not require the approval or
consent of any Person other than those already obtained and delivered to the
Agent.

(b) Enforceability. Each of this Amendment and any other documents executed and
delivered in connection herewith is the valid and legally binding obligations of
Borrower and Guarantors enforceable in accordance with the respective terms and
provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and general principles
of equity.

(c) Approvals. The execution, delivery and performance by the Borrower and the
Guarantors of this Amendment and any other agreements contemplated hereby or
delivered in connection herewith and the transactions contemplated hereby and
thereby do not require the approval or consent of, or filing or registration
with, or the giving of any notice to, any court, department, board, governmental
agency or authority other than those already obtained and other than any public
filings as may be required with respect to this Amendment.

(d) Reaffirmation. Borrower and the Guarantors reaffirm and restate as of the
date hereof each and every representation and warranty made by the Borrower, the
Guarantors and their respective Subsidiaries in the Loan Documents except for
representations or warranties that expressly relate to an earlier date. Each of
the representations and warranties made by or on behalf of Borrower, Guarantors
or any of their respective Subsidiaries contained in this Amendment, the Credit
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with the Credit Agreement are true and correct in
all material respects both as of the date as of which they were made and are
true and correct in all material respects as of the date hereof, with the same
effect as if made at and as of that time, except to the extent of changes
resulting from transactions permitted by the Loan Documents (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct only as of such
specified date).

 

20



--------------------------------------------------------------------------------

(e) No Default. By execution hereof, the Borrower and Guarantors certify that
the Borrower and Guarantors are and will be in compliance with all covenants
under the Loan Documents immediately after the execution and delivery of this
Amendment and the other documents executed in connection herewith or delivered
in connection herewith, and that no Default or Event of Default has occurred and
is continuing.

(f) Borrowing Base Properties. The Borrowing Base Properties as of the date of
this Amendment are set forth on Schedule A attached hereto and made a part
hereof.

7. Waiver of Claims. Borrower and Guarantors acknowledge, represent and agree
that Borrower and Guarantors as of the date hereof have no defenses, setoffs,
claims, counterclaims or causes of action of any kind or nature whatsoever with
respect to the Loan Documents, the administration or funding of the Loans or
Letters of Credit or with respect to any acts or omissions of Agent or any
Lender, or any past or present officers, agents or employees of Agent or any
Lender, and each of Borrower and Guarantors does hereby expressly waive, release
and relinquish any and all such defenses, setoffs, claims, counterclaims and
causes of action, if any.

8. Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement, the Guaranty and the other Loan Documents
remain unaltered and in full force and effect, and the parties hereto do hereby
expressly ratify and confirm the Credit Agreement, the Guaranty and the other
Loan Documents. Nothing in this Amendment or any other document executed in
connection herewith shall be deemed or construed to constitute, and there has
not otherwise occurred, a novation, cancellation, satisfaction, release,
extinguishment or substitution of the indebtedness evidenced by the Notes or the
other obligations of Borrower and Guarantors under the Loan Documents (including
without limitation the Guaranty). This Amendment shall constitute a Loan
Document.

9. Counterparts. This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

10. Miscellaneous. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.

11. Payment of Accrued Interest and Fees. All interest and fees accrued and
unpaid under the Credit Agreement as in effect prior to the “Effective Date” (as
defined below) of this Agreement shall be due and payable in the amount
determined pursuant to the Credit Agreement as in effect prior to the Effective
Date for periods prior to the Effective Date on the next payment date for such
interest or fee set forth in the Credit Agreement as amended by this Amendment.

12. Effective Date. This Amendment shall be deemed effective and in full force
and effect (the “Effective Date”) upon confirmation by the Agent of the
satisfaction of the following conditions:

(a) the execution and delivery of this Amendment by Borrower, Guarantors, Agent,
and all of the Lenders;

 

21



--------------------------------------------------------------------------------

(b) the execution and delivery to Agent of (i) the Assignment of Note and
Mortgage (as defined in this Amendment), (ii) a promissory note from Borrower to
Agent in form and substance satisfactory to Agent that consolidates the Assigned
Notes (as such term is defined in this Amendment), and (iii) replacement
Revolving Credit Notes from Borrower to the Lenders that sever and consolidate
the existing Revolving Credit Notes and the Assigned Notes;

(c) Borrower shall have paid the fees due to and the expenses of the Agent and
Lead Arranger (including those to be paid to the Lenders) due and payable with
respect to this Amendment, all of which shall be fully earned and non-refundable
under any circumstances when paid;

(d) The Borrower shall have successfully completed the sale of its ALF assets
(including all of the Borrowing Base Properties that are collateral prior to the
effectiveness of this Amendment), and delivered simultaneously with the
effectiveness of this Amendment substitute Borrowing Base Properties acceptable
to the Agent and the Required Lenders;

(e) receipt by Agent of such other resolutions, certificates, documents,
instruments and agreements as the Agent may reasonably request; and

(f) the Borrower shall have paid the reasonable fees and expenses of Agent’s
counsel in connection with this Amendment and the transactions contemplated
hereby.

[CONTINUED ON NEXT PAGE]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment under seal as of the day and year first above written.

 

BORROWER:

NEW SENIOR INVESTMENT GROUP INC.,

a Delaware corporation

By:   /s/ Bhairav Patel

Name:   Bhairav Patel

Title:   EVP, Finance & Accounting

    (SEAL)

[Signature Page to Second Amendment to Credit Agreement – KeyBank/New Senior
Investment Group Inc.]



--------------------------------------------------------------------------------

   GUARANTORS:    SNR OPERATIONS LLC,    PROPCO 2 LLC,    PROPCO 6 LLC,   
PROPCO 9 LLC,    PROPCO 22 LLC,    RLG OWNER LLC,    NIC 6 OWNER LLC,    NIC 9
VIRGINIA OWNER LLC,    SNR 22 OWNER LLC,    RLG UTAH OWNER LLC,    NIC 6 NEW
YORK OWNER LLC,    CHATEAU BRICKYARD OWNER LLC,    NIC 6 MANOR AT WOODSIDE OWNER
LLC,    NIC 9 HERITAGE OAKS OWNER LLC,    SNR 22 OKC OWNER LLC,    SNR 24 OWNER
LLC,    PROPCO 24 LLC,    SNR 24 SHADS LANDING OWNER GP LLC,    SNR 24 CYPRESS
WOODS OWNER LLC,    SNR 24 ROLLING HILLS RANCH OWNER LLC,    SNR 24 VENETIAN
GARDENS OWNER LLC,    SNR 24 WINDWARD PALMS OWNER LLC,    RLG LEASING LLC,   
NIC 6 MANAGEMENT LLC,    RLG UTAH LEASING LLC,    NIC 6 NEW YORK MANAGEMENT LLC,
   NIC 9 VIRGINIA MANAGEMENT LLC,    SNR 22 MANAGEMENT LLC,   

CHATEAU BRICKYARD OPERATIONS LLC,

   NIC 6 MANOR AT WOODSIDE MANAGEMENT LLC,    NIC 9 HERITAGE OAKS MANAGEMENT
LLC,    SNR 22 OKC MANAGEMENT LLC,    SNR 24 MANAGEMENT LLC,    SNR 24 CYPRESS
WOODS MANAGEMENT LLC,    SNR 24 ROLLING HILLS RANCH MANAGEMENT LLC,    SNR 24
SHADS LANDING MANAGEMENT LLC,    SNR 24 VENETIAN GARDENS MANAGEMENT LLC,    SNR
24 WINDWARD PALMS MANAGEMENT LLC,

each a Delaware limited liability company

By:   /s/ Lori B. Marino

Name:   Lori B. Marino

Title:   Vice President     (SEAL)

[Signatures Continue On Next Page]

[Signature Page to Second Amendment to Credit Agreement – KeyBank/New Senior
Investment Group Inc.]



--------------------------------------------------------------------------------

SNR 24 SHADS LANDING INC.,

a Delaware corporation

By:   /s/ Lori B. Marino

Name:   Lori B. Marino

Title:   Vice President     (SEAL)

 

SNR 24 SHADS LANDING OWNER LP,

a Delaware limited partnership

By:   SNR 24 Shads Landing Owner GP LLC, a Delaware limited liability company,
its sole general partner

By:   /s/ Lori B. Marino   Name: Lori B. Marino   Title: Vice President    
(SEAL)

[Signature Page to Second Amendment to Credit Agreement – KeyBank/New Senior
Investment Group Inc.]



--------------------------------------------------------------------------------

LENDERS: KEYBANK NATIONAL ASSOCIATION,
individually and as Agent

By:   /s/ Eric Hafertepen

Name:   Eric Hafertepen

Title:   Vice President Real Estate Capital

 

BMO HARRIS BANK N.A.

By:   /s/ Lloyd Baron

Name:   Lloyd Baron

Title:   Managing Director

 

CAPITAL ONE, NATIONAL ASSOCIATION

By:   /s/ Bruce Chen

Name:   Bruce Chen

Title:   Authorized Signatory

 

CADENCE BANK, N.A.

By:   /s/ Will Donnelly

Name:   Will Donnelly

Title:   Portfolio Manager

 

DEUTSCHE BANK AG, NEW YORK BRANCH

By:   /s/ James Rolison

Name:   James Rolison Title:   Managing Director

 

By:   /s/ Joanna Soliman

Name:   Joanna Soliman

Title:   Director

[Signatures Continue On Next Page]

[Signature Page to First Amendment to Credit Agreement – KeyBank/New Senior
Investment Group Inc.]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:   /s/ Brian Gross

Name:   Brian Gross Title:   Authorized Signatory

[Signature Page to Second Amendment to Credit Agreement – KeyBank/New Senior
Investment Group Inc.]



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF REVOLVING CREDIT NOTE

SEVERED, CONSOLIDATED, AMENDED AND RESTATED RENEWAL

REVOLVING CREDIT NOTE

 

$________________       _____________, 2020

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
___________________________, (“Payee”), or order, in accordance with the terms
of that certain Credit Agreement, dated as of December 13, 2018, as amended by
that certain First Amendment to Credit Agreement dated as of May 10, 2019, and
as amended by that certain Second Amendment to Credit Agreement and Other Loan
Documents dated as of February 10, 2020, as from time to time in effect, by and
among Maker, KeyBank National Association, for itself and as Agent, and such
other Lenders as may be from time to time named therein (the “Credit
Agreement”), __________________ and No/100 Dollars ($____________), or such
amount as may be advanced by the Payee under the Credit Agreement as a Revolving
Credit Loan with daily interest from the date thereof, computed as provided in
the Credit Agreement, on the principal amount hereof from time to time unpaid,
at a rate per annum on each portion of the principal amount which shall at all
times be equal to the rate of interest applicable to such portion in accordance
with the Credit Agreement, and with interest on overdue principal and, to the
extent permitted by Applicable Law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement. Interest shall be payable
on the dates specified in the Credit Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement. The principal of this Note may be due and payable in whole or
in part prior to the Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Credit Agreement, and may
be prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under Applicable Law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by Applicable Law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker

 

EXHIBIT B-1 - Page 1



--------------------------------------------------------------------------------

and to the payment of interest or, if such excessive interest exceeds the unpaid
balance of principal of the Obligations of the undersigned Maker, such excess
shall be refunded to the undersigned Maker. All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by Applicable Law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations of the undersigned Maker
(including the period of any renewal or extension thereof) so that the interest
thereon for such full period shall not exceed the maximum amount permitted by
Applicable Law. This paragraph shall control all agreements between the
undersigned Maker and the Lenders and the Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York. This Note is a renewal note
intended to comply with Florida Statute 201.09.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

This Note constitutes a severed portion of that certain Consolidated, Amended
and Restated Renewal Revolving Credit Note from Maker to and in favor of KeyBank
National Association, as Agent in the stated amount of $33,370,000 (the “Severed
Note”), which Severed Note has been severed and separated into this Severed,
Consolidated Amended and Restated Renewal Revolving Credit Note and into the
following separate severed promissory notes: (i) Severed, Consolidated, Amended
and Restated Renewal Revolving Credit Note made by Maker to and in favor of BMO
Harris Bank, N.A. in the stated amount of $30,000,000.00, (ii) Severed,
Consolidated, Amended and Restated Renewal Revolving Credit Note made by Maker
to and in favor of Capital One, National Association in the stated amount of
$25,000,000.00; (iii) Severed, Consolidated, Amended and Restated Renewal
Revolving Credit Note made by Maker to and in favor of Cadence Bank in the
stated amount of $15,000,000.00; (iv) Severed, Consolidated, Amended and
Restated Renewal Revolving Credit Note made by Maker to an in favor of Deutsche
Bank AG, New York Branch in the stated amount of $10,000,000.00; and (v) that
certain Severed, Consolidated, Amended and Restated Renewal Revolving Credit
Note made by Maker to and in favor of Royal Bank of Canada in the stated amount
of $10,000,000.00. Proper Florida Intangibles and Documentary Stamp Tax has been
paid on the promissory notes severed, consolidated, amended, restated and
renewed by the Severed Note as set forth below.

The Severed Note consolidated, amended, restated, and renewed the following
notes:

(1) That certain Amended and Restated Multifamily Note dated as of March 27,
2015, by SNR 24 Windward Palms Owner LLC to WALKER & DUNLOP, LLC, in the
original principal amount of Sixteen Million Eight Hundred Five Thousand and
00/100 Dollars ($16,805,000.00) (“Note 1”), as assigned to FEDERAL HOME LOAN
MORTGAGE CORPORATION by that certain Allonge dated as of March 27, 2015, as
assigned to DEUTSCHE BANK TRUST COMPANY AMERICAS, AS TRUSTEE FOR THE

 

EXHIBIT B-1 - Page 2



--------------------------------------------------------------------------------

REGISTERED HOLDERS OF WELLS FARGO COMMERCIAL MORTGAGE SECURITIES, INC.,
MULTIFAMILY MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2015-KS04 by that certain
Allonge to Note dated as of December 29, 2015, which note as assigned, amended
and restated (A) that certain Amended and Restated Renewal Promissory Note dated
as of December 20, 2012, by BOYNTON BEACH RETIREMENT RESIDENCE LLC to THE
PRUDENTIAL INSURANCE COMPANY OF AMERICA, in the original principal amount of
Eleven Million Seven Hundred Seventy-Five Thousand and 00/100 Dollars
($11,775,000.00), as assigned to WALKER & DUNLOP, LLC by that certain Allonge to
Amended and Restated Renewal Promissory Note, dated as of March 24, 2015, which
note described in this clause (1)(A) as assigned, amended, restated and renewed
(B) that certain Amended and Restated Secured Promissory Note dated as of
June 6, 2011, by BOYNTON BEACH RETIREMENT RESIDENCE LLC to LEASED FACILITIES
POOL LLC, in the original principal amount of Eleven Million Four Hundred
Seventy-Seven Thousand Three Hundred Seventy-Six and 34/100 Dollars
($11,477,376.34), as assigned to THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, by
that certain Absolute Assignment of Note, Mortgage and Other Loan Documents,
dated as of December 20, 2012, which note described in this clause (1)(B) as
assigned, amended and restated (C) that certain Secured Promissory Note dated as
of September 16, 2005, by BOYNTON BEACH RETIREMENT RESIDENCE LLC to AMSOUTH
BANK, in the original principal amount of Fourteen Million One Hundred Fifty
Thousand and 00/100 Dollars ($14,150,000.00), as assigned from REGIONS BANK, an
Alabama banking corporation and the successor by merger to AMSOUTH BANK, to
LEASED FACILITIES POOL LLC, by that certain Allonge dated as of June 6, 2011.
All required Florida documentary stamp and intangibles taxes due were paid upon
the recording of that certain Amended and Restated Multifamily Mortgage,
Assignment of Rents and Security Agreement, dated as of March 27, 2015 (as the
same may be further amended), and recorded on April 23, 2015 at Official Records
Book 27485, Page 257 in the Real Estate Records of Palm Beach County Florida;
and

(2) That certain Amended and Restated Multifamily Note dated as of March 27,
2015, by SNR 24 Venetian Gardens Owner LLC to WALKER & DUNLOP, LLC, in the
original principal amount of Sixteen Million Five Hundred Sixty-Five Thousand
and 00/100 Dollars ($16,565,000.00) (“Note 2”), as assigned to FEDERAL HOME LOAN
MORTGAGE CORPORATION by that certain Allonge dated as of March 27, 2015, as
further assigned to DEUTSCHE BANK TRUST COMPANY AMERICAS, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF WELLS FARGO COMMERCIAL MORTGAGE SECURITIES, INC.,
MULTIFAMILY MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2015-KS04 by that certain
Allonge to Note dated as of December 29, 2015, which note as assigned, amended
and restated (A) that certain Amended and Restated Renewal Promissory Note dated
December 20, 2012, by VENICE RETIREMENT RESIDENCE LLC to THE PRUDENTIAL
INSURANCE COMPANY OF AMERICA, in the original principal amount of Ten Million
Six Hundred Thousand and 00/100 Dollars ($10,600,000.00), as assigned to
WALKER & DUNLOP, LLC by that certain Allonge to Amended and Restated Renewal
Promissory Note, dated as of March 24, 2015, which note described in this clause
(2)(A) as assigned, amended, restated and renewed (B) that certain Amended and
Restated Secured Promissory Note dated as of June 6, 2011, by VENICE RETIREMENT
RESIDENCE LLC to LEASED FACILITIES POOL LLC, in the original principal amount of
Ten Million Three Hundred Fifty Seven Thousand Six Hundred Twenty Three and
66/100 Dollars ($10,357,623.66), as assigned to THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA, by that certain Absolute Assignment of Note, Mortgage and Other Loan
Documents, dated as of December 20, 2012, which note described in this clause
(2)(B) as assigned, amended and restated (C) that certain Secured Promissory
Note

 

EXHIBIT B-1 - Page 3



--------------------------------------------------------------------------------

dated as of September 20, 2005, by VENICE RETIREMENT RESIDENCE LLC to AMSOUTH
BANK, in the original principal amount of Eleven Million Nine Hundred Eighty
Thousand and 00/100 Dollars ($11,980,000.00), as assigned from REGIONS BANK, an
Alabama banking corporation and the successor by merger to AMSOUTH BANK, to
LEASED FACILITIES POOL LLC, by that certain Allonge dated as of June 6, 2011.
All required Florida documentary stamp and intangibles taxes due were paid upon
the recording of that certain Amended and Restated Multifamily Mortgage,
Assignment of Rents and Security Agreement, dated as of March 27, 2015 (as the
same may be further amended), and recorded on April 20, 2015, as Instrument
Number 2015046402, in the Real Estate Records of Sarasota County, Florida.

Note 1 and Note 2 have been assigned by DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF WELLS FARGO COMMERCIAL MORTGAGE
SECURITIES, INC., MULTIFAMILY MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2015-KS04 to KEYBANK NATIONAL ASSOCIATION, a national banking association, as
Agent, pursuant to those certain Assignments of Note and Mortgage dated of even
date herewith.

Note 1 and Note 2 did not constitute tax free renewals under Florida Statute
201.09 because the obligors changed. Additionally, there is an advance of new
monies made under the Severed Note from Lender to Maker in the principal amount
of $54,400,000.00 (the “Future Advance”). Florida documentary stamp tax due on
the principal amount of Note 1 ($20,000,000) and Note 2 ($33,600,000) in the
amount of $190,400 will be paid upon the recording of the instrument securing
such advance. Payment of any intangibles tax will be paid upon the recording of
the instrument securing such advance.

[This Note is further issued in replacement and as a consolidation of that
certain Revolving Credit Note in the principal face amount of
$__________________, made by the undersigned maker to the order of Payee (the
“Prior Note”) and shall supersede and replace the Prior Note in all respects.
This Note is not intended to, nor shall it be construed to, constitute a
novation, discharge, termination, extinguishment or satisfaction of the
indebtedness due under the Severed Note, the Prior Note or the Credit Agreement
or the obligations evidenced thereby.]

[CONTINUED ON NEXT PAGE]

 

EXHIBIT B-1 - Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

NEW SENIOR INVESTMENT GROUP INC., a Delaware corporation

By:

   

Name:   Bhairav Patel

Title:     EVP, Finance & Accounting

(SEAL)

 

EXHIBIT B-1 - Page 5



--------------------------------------------------------------------------------

EXHIBIT G-1

COMPLIANCE CERTIFICATE TEMPLATE

LOGO [g853107g0211060215342.jpg]



--------------------------------------------------------------------------------

EXHIBIT H-1

BORROWING BASE WORKSHEET

LOGO [g853107g0211060215826.jpg]



--------------------------------------------------------------------------------

SCHEDULE A

BORROWING BASE PROPERTIES

 

Property Name

  

Owner

  

Address

Cypress Woods

   SNR 24 Cypress Woods Owner LLC    2755 Chestnut Ridge
Kingwood, TX 77339

Manor at Woodside

   NIC 6 Manor at Woodside Owner LLC    168 Academy St.
Poughkeepsie, NY 12601

Heritage Oaks

   NIC 9 Heritage Oaks Owner LLC    1100 German School Road
Richmond, VA 23225

Rolling Hills Ranch

   SNR 24 Rolling Hills Owner LLC    4324 N. 132nd St.
Omaha, NE 68164

Lionwood

   SNR 22 OKC Owner LLC    12525 N. Pennsylvania Ave.
Oklahoma City, OK 73120

Venetian Gardens

   SNR 24 Venetians Garden Owner LLC    1450 Venice East Boulevard
Venice, FL 34292

Windward Palms

   Windward Palms Owner LLC    8440 S. Military Trail
Boynton Beach, FL 33436

Shads Landing

   SNR 24 Shads Landing Owner LP    9131 Benfield Rd.
Charlotte, NC 28269

Chateau Brickyard

   Chateau Brickyard Owner LLC    3080 S Richmond St.
Salt Lake City, UT 84106